OFFICE      OF THE AITORNEY GENERAL     OF TEXAS
                         AUSTIN




ark. F. J. 11668
County AudItor
Noxteeue Count y
tdonteguus, resee




eons:aereQby
of requestam




                                  cm tblr braMet.*
                      w or ths W.3.e exalowt7In your letter
                       tietedabove in this opinion.




      *?a it    iimeekra by   t&e L6,sa5slstu~ro
                                            or the stnte
Of Texas:
    sectfox1, lx all uouctie8
                            hev5nga poptl-
latloaof not lews thannia~tem thowti, me
hundmd and fifty (19,150)nQr ma% than aim-
teenthousend,
            one humIre snd rsrsaty-five
~~l-l.$)~hyo~rd~l~to the Iart prroedlnf Psdrral
           selnryof the c0ttnt.y
                               cam~&saonem
dull &a ZSghteenBun&& Dollem (WGGf par
year,provld6~that6taoh tiara shallbe paid In
twlve (121 eqael monthlyiaatallmentu,
                                    and pro-
viding Zurther t&at ra#d$'-tir4          (75) pat oent of




    *sue. 2.~All law or pnrtr oi lawn in aal-
fllotdth tbr     vialanaof thlrBut am heroby
~expremlyrep63 eu to the extent
                I'-             of su8hoonfllot.
        *Ge0~ 3. The faot     Chat   Cwaty Cos6issio54r~
in uerteltn   couxtfw                 and tmlr
                         are anderpslia
      require
duties.           P   hl&6x    salary   araatssaa   oaex-
~exoy and 48 $aperattve
                      publieneceas5tythat
the SQlutltutbnalRulereyah9ng~bW.sto be
readon three a~vsral.dapfa eaoh Bfxw~ebewas-
pendsb,and the wme is hereby8u~.endd,end
tbls&at shall teica etfeatand ba L iaroe fkom
aad aftair
         its  pmmage, and it is 80 (LnaOEQb.
                                          -I
=, 1939.
    "WQctive Agrfl 20, 1939."
                       X0. 1122, 15cbLs&sletose of
             Ifouse~~Bfll
Texas,   reedo  as follcmat
     *Be it emsatedby the Le@Ci.afursoi ths~Stato
     or T-6:
         “saotmxl I, That Artialsl643, aeria46
     Ciril Stmttea of Texas,l.925,ma am&ad     by
     chapter95, Aata of t&a rarueti Lq&aletuxe,
     Flrat   Called   Sesafoar,   a8 amrded    bp Ghapta
     28, Bcrb of the Port$-firstI.@alatme, First
     Called l3waion,as amruled by CThuptar15,
     Acts of the Fc?rtpwJ45awuLegialaturo,swcnd
     .t&lle6Baaalon~ be urd the acme ia hereby
     umsndedby atldhtg        a&o    a   new meticmto      bs




     who aballmceive ae ec8tgenaatioa for Ua aar-
     rlcee the 5~ of SQbtean Rundrs(x    Dolliwa.
     ($A8GOjp66 aIlam garqabla,La  &pallman
     iwtallmexts alatot the Oenwal Fund of   "hthe
     ootantyupbpl or&&r o? the CcneaPiaalen~a Cornt.
Hex . P. e?.mf46, Pegs t


          NontagaaCounty,Texea,aoeording to the 16at
prepetlixg
 .         1pcdsral~Canaw~of
                           1930,-. hea 19,159inpabltanta.
uxktsgue county, mxaa  la ta4 any    cowt~  in TUXSB 463m-
ine ulth5n tha pqmldoa   ?raemtsof     not lossthen 19,150
Fotn;tbm& than 19,175lnhablhnta       as a&-t l.nthe abate
             . xenarordcounty,T-8 vitha populati0n       of
3,W   lahabltantaawarding to thn list pmodf*pg lrsdaal
wnaua, la the only oouxty In Texea ooplfaer
                                          within the popll-
lstianbraokstaof not lo6 thsn 3 546 snd not mara thsn
3,548 Inhabitants, aut out la the iatta portlanof seoticm
1 ol &use Bill876, stq,wix~
               At                 of this0 Ia%oa,1~ &rq ecw
                    thevary c#t;set
ircatud      with the quaatltmof the~omatEtntIoWUty v$ the
a&v4  quot4d%illa.   Thu @ration ulmea as to whetha ur
not ,thuas a&a ara looalan& apeeIa1lm &t-apt- to rb
@slat*&he dfnlT6 of wunt1w I& rlolitlao   01 lrtlole3,
'Suatlaa                      of Tams..
        56 of.ths Goitgtltatlaa




                              of the elaarIf~SoatIu23
               *A ~eomsiaoratlar                   oreat-
          ab bF the a& imcQ?ctbfn the phwmtt Base In ohs
              t of A&iuls  3, 8eotbpl 56 uif the CmatIttttltQ,
          pry
          lY.%T$4 orrIlls for tha appllcatloaof the m&s that
          the Ls&latare wramt wads the prcrlllbltfon of the
          Conatitatianb nw      ti law agpll~bleto a.pr6twQ-
          oilcmmx, whlaT;la, er maIftste& by ths eat,la
          fact,ma a&ma. Clnk vs. %alcy, 51 as 3&3*aapx6.
          i%xns                           whethera pretcrab-
               ef ths teatsfar dstsrmlrJIng
                                by @n it
          ud Ob8S IS ~slanifaatrcl       drs’IAd dam by
          Nu" llw aa &lnIcrlpal co*p0Tst1oM, VOll%st3
                                                   1, pages
          29’, gag.
            $“’       v!a quotta:
                    **me olaa~lfI~atlon 1950tad mat
               rest in rcy;lor substantialdfstinotiou,
               which renders am elaaa, in txuth,
               diatlnetoc dlffexwtfrom
Iion.F. J. MOM,, P4&4 $




         We qaota has the amrb'8 opinloaiu the saw




          aIs#Q~~tMntholdlntt8o        OPIIRQ.048 QQ
throb 6, 1939, thatiArt%olaa23‘72~1
xc?&t. ;I*YbSb,Pagr7


                          56 of brtiole3 of the
are la violsditmof seobloar
Ccm8Wi~Qlono? TareaIn that maahof aaldsotaati-
tonqtt tQ ragal&   the aftelm   cb R   oounty   by 10~1 and
spscrlal
      low.
        !Beiotorr, eablaote4r4 tol4and hareno
     torasma meat.
1.~lgf.41
                                vaxytruly        purn
                                  6!TsTIp"AI.
                           Al?XP?EY        OP TXAS
                           30 b mu. J. mnaing
                                                nsslstant